Citation Nr: 1311591	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  04-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2007 for further development.  A May 2009 Board decision denying the claim was vacated in July 2009.  The Veteran and the appellant presented testimony at a Board hearing in October 2009, and a transcript of the hearing is associated with his claims folder.  

The Veteran subsequently died in March 2010.  A request by the Veteran's spouse (hereinafter the appellant) to be substituted to proceed with the appeal was approved by the RO in June 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For a psychosis to be manifest to a compensable degree within one year of discharge, it must produce impairment due to at least mild symptoms.  38 C.F.R. § 4.130 (2012).

The appellant, who met and married the Veteran while they were both in service, claims in part that the Veteran's psychosis was manifest within one year of service separation.  Also, the Veteran was treated in service in March 1978 for situational anxiety reaction.  Paranoid schizophrenia has been diagnosed during the claim period, which started when the claim was filed in October 2002.  

January to February 1983 private hospital reports indicate that the Veteran had been referred to that hospital from a Dr. Paul Goodman of Ellsworth, Maine.  Prior to that, she had been treated at the Lakenheath United States Air Force Hospital in England from December 15, 1982 to January 6, 1983 for post-partum psychosis.  Her son had been born in March 1982.  (This was at the Lakenheath Air Force Hospital according to the Veteran's October 2002 claim.)  

During the January to February 1983 hospitalization, the Veteran reported that she started to feel troubled when she was 5 months pregnant, and that she began to dislike England and felt alienated from people.  The appellant reported that the Veteran had a great deal of trouble caring for the child because she could not stand it when he would cry, and that when the baby was 5 months old, the Veteran insisted that the baby spoke to her in full sentences and said "I love you mommy."  The appellant also reported that the Veteran began having trouble sleeping in early December 1982, and that her thoughts were confused and that she became increasingly distractible.  The Veteran reported that other women at the Lakenheath Air Base had ridiculed her because she was a "cold American", as she had trouble breastfeeding her baby.  At some point during this time, the Veteran reportedly swallowed a bottle of aspirins.  In her 5th month of pregnancy, the appellant suggested that she take a leave of absence from her job.  She agreed, and began to grow increasingly anxious and unhappy because she felt like she had nothing to do and nowhere to go.  It was at this point that she reported began feeling "strange".  She eventually consented to the appellant's urging that she admit herself to the Lakenheath Air Force Hospital.  

There does not appear to be any post-service service treatment records for the Veteran from Dr. Goodman of record, nor from the Lakenheath United States Air Force Hospital dated more recently than February 1982.  Moreover, in September 2009, the appellant indicated that the Veteran was treated at the Bethesda, Maryland Naval Hospital via medical evacuation in January 1983.  Such treatment reports may contain evidence in support of the claim, and VA has a duty to obtain such records pursuant to 38 C.F.R. § 3.159 (2012).  Accordingly, those records should be sought.  

Thereafter, a VA medical opinion should be obtained on the matter of whether the Veteran's paranoid schizophrenia was manifested in service or to a compensable degree within one year after separation, as VA has a duty to assist the appellant in this regard at this point, under the provisions of 38 C.F.R. § 3.159.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, additional evidence concerning symptomatology shortly post-service was received after the July 2008 VA examination, and additional evidence is being sought on remand which may have a bearing on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all post-service treatment records which the Veteran received from the United States Air Force Hospital in Lakenheath, England from 1982 to 1983, and from the Bethesda, Maryland Naval Hospital in 1983.  It should be noted for searching purposes that the Veteran had been discharged from the service at that point, but that she was married to the appellant, who remained in the service at that time.  Both her former and married names should be used in performing the search.  Also action should be taken to request all medical records of treatment by Paul Goodman, M.D. from 1982 to 1983.  

2.  After completion of the above to the extent possible, a VA medical opinion should be obtained from a psychiatrist.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's paranoid schizophrenia was manifested during service?  [The examiner should specifically discuss whether symptoms diagnosed as situational anxiety reaction in March 1978, or any other inservice symptoms, were manifestations of psychiatric disability which was later diagnosed as schizophrenia. ]

     b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's paranoid schizophrenia was manifest between October 1981 and October 1982?

The examiner should furnish reasons for the opinions, and all relevant evidence should be considered, including the historic reports regarding symptomatology in and within one year after service. 

3.  Thereafter, readjudicate the appellant's pending claim in light of the expanded record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



